             Case 2:20-cv-11064-FMO-MRW Document 82 Filed 07/08/21 Page 1 of 7 Page ID #:1445



                                   1    JOHN C. MANLY, Esq. (SBN 149080)
                                        jmanly@manlystewart.com
                                   2    TAYLOR RAYFIELD, Esq. (SBN 272300)
                                   3    trayfield@manlystewart.com
                                        COURTNEY PENDRY, Esq. (SBN 327382)
                                   4    cpendry@manlystewart.com
                                   5    MANLY, STEWART & FINALDI
                                        19100 Von Karman Ave., Suite 800
                                   6    Irvine, CA 92612
                                   7    Telephone: (949) 252-9990
                                        Fax: (949) 252-9991
                                   8

                                   9    Attorneys of Record for Plaintiff,
                                   10

                                   11                       UNITED STATES DISTRICT COURT
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12
   Telephone: (949) 252-9990




                                                           CENTRAL DISTRICT OF CALIFORNIA
     Irvine, California 92612




                                   13
                                                                      WESTERN DIVISION
                                   14

                                   15   JANE ROE,                                      Case No.: 2:20-cv-11064-FMO-MRWx
                                   16
                                                        Plaintiff,                     PLAINTIFF/COUNTER-
                                   17                                                  DEFENDANT JANE ROE’S
                                   18        v.                                        REQUEST FOR JUDICIAL NOTICE
                                                                                       IN SUPPORT OF JANE ROE’S
                                   19   YASIEL PUIG; and DOES -10 inclusive.
                                                                                       SPECIAL MOTION TO STRIKE
                                   20                   Defendants.                    PURSUANT TO C.C.P. § 425.16

                                   21                                                  Date: August 12, 2021
                                                                                       Time: 10:00 a.m.
                                   22                                                  Courtroom: 6D
                                                                                       Trial Date: May 3, 2022
                                   23

                                   24

                                   25   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                   26         PLEASE TAKE NOTICE that Plaintiff/Counter-Defendant Jane Roe hereby
                                   27   requests that the Court take judicial notice pursuant to Federal Rule of Evidence 201
                                   28
                                                                                 -1-
                                         REQUEST FOR JUDICIAL NOTICE ISO MOTION TO STRIKE PURSUANT
                                                               TO C.C.P. § 425.16
             Case 2:20-cv-11064-FMO-MRW Document 82 Filed 07/08/21 Page 2 of 7 Page ID #:1446



                                   1    of the below exhibits, in support of her Special Motion to Strike Pursuant to
                                   2    California Code of Civil Procedure § 425.16. Pursuant to Federal Rule of Evidence
                                   3    201, Jane Roe respectfully requests the Court take judicial notice of the following
                                   4    exhibits, true and correct copies of which are attached hereto:
                                   5

                                   6          Exhibit                                    Description
                                   7             2           A true and correct copy of Plaintiff Jane Roe’s Complaint filed
                                   8                         on October 29, 2020 in the Superior Court of the State of
                                   9                         California for the County of Los Angeles, No. 20STCV41573.
                                   10            5           A true and correct copy of a July 17, 2020 ESPN article
                                   11                        entitled Source: Yasiel Puig is still a free agent after positive
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12                        COVID-19          test,        and         is        available    at
   Telephone: (949) 252-9990
     Irvine, California 92612




                                   13                        https://www.espn.com/mlb/story/_/id/29482502/yasiel-puig-
                                   14                        quarantine-testing-positive-covid-19.
                                   15            6           A true and correct copy of a July 13, 2017 ESPN article
                                   16                        entitled After celebrating homer, Yasiel Puig aims obscene
                                   17                        gesture towards fans in Cleveland, and is available at
                                   18                        https://www.espn.com/mlb/story/_/id/19629021/los-angeles-
                                   19                        dodgers-yasiel-puig-aims-obscene-gesture-fans.
                                   20            7           A true and correct copy of an April 14, 2019 Los Angeles
                                   21                        Times article entitled Yasiel Puig left behind a complicated
                                   22                        Dodgers        legacy          and         is        available    at
                                   23                        https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-
                                   24                        dodgers-legacy-reds-20190414-story.html.
                                   25            8           A true and correct copy of a July 31, 2019 CNN article entitled
                                   26                        Yasiel Puig was in a benches-clearing brawl minutes after he
                                   27                        reportedly     was         traded    and        is    available   at
                                   28
                                                                                  -2-
                                         REQUEST FOR JUDICIAL NOTICE ISO MOTION TO STRIKE PURSUANT
                                                               TO C.C.P. § 425.16
             Case 2:20-cv-11064-FMO-MRW Document 82 Filed 07/08/21 Page 3 of 7 Page ID #:1447



                                   1                          https://www.cnn.com/2019/07/31/sport/reds-pirates-brawl-
                                   2                          trnd/index.html.
                                   3          9(a)-(b)        A true and correct copy of a December 14, 2020 YouTube
                                   4                          video entitled Yasiel Puig is the Most Misunderstood Player
                                   5                          in Baseball | La Vida De Puig and is available at
                                   6                          https://www.youtube.com/watch?v=NwsyWcT8bIU.
                                   7             10           A true and correct copy of a November 2, 2020 KTLA article
                                   8                          entitled Woman accuses former Dodgers player Yasiel Puig
                                   9                          of     sexual      assault,          and    is        available    at
                                   10                         https://ktla.com/news/local-news/woman-accuses-former-
                                   11                         dodgers-player-yasiel-puig-of-sexual-assault/.
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12            11           A true and correct copy of a March 11, 2021 ESPN article
   Telephone: (949) 252-9990
     Irvine, California 92612




                                   13                         entitled Sexual assault allegations cloud Yasiel Puig’s future
                                   14                         in        MLB,            and          is        available         at
                                   15                         https://www.espn.com/mlb/story/_/id/31044776/sexual-
                                   16                         assault-allegations-cloud-yasiel-puig-future-mlb
                                   17            12           A true and correct copy of an April 14, 2021 press release
                                   18                         issued by Jane Roe's counsel of record, which is available at
                                   19                         https://app.box.com/s/qhcthkj0c7zdyvoj00u6ihzm5o54px63
                                   20            13           A true and correct copy of Yasiel Puig and his attorney’s April
                                   21                         13,   2021      press     release,     which     is    available   at
                                   22                         https://twitter.com/YasielPuig/status/1382090110380904450.
                                   23   Internet Websites:
                                   24         A court may take judicial notice of any and all relevant facts that are “not
                                   25   subject to reasonable dispute.” Fed. R. Evid. 201(b). This includes facts that are
                                   26   “generally known within the trial court’s territorial jurisdiction,” and facts that “can
                                   27   be accurately and readily determined from sources whose accuracy cannot
                                   28
                                                                                  -3-
                                         REQUEST FOR JUDICIAL NOTICE ISO MOTION TO STRIKE PURSUANT
                                                               TO C.C.P. § 425.16
             Case 2:20-cv-11064-FMO-MRW Document 82 Filed 07/08/21 Page 4 of 7 Page ID #:1448



                                   1    reasonably be questioned.” Fed. R. Evid.201(b)(1)–(2). A court may properly take
                                   2    judicial notice of (1) material which is included as part of the complaint or relied
                                   3    upon by the complaint, and (2) matters in the public record. See Marder v. Lopez,
                                   4    450 F.3d 445, 448 (9th Cir.2006); Lee v. City of Los Angeles, 250 F.3d 668, 688–89
                                   5    (9th Cir.2001). Indeed, a court “must take judicial notice if a party requests it and
                                   6    the court is supplied with the necessary information.” Fed. R. Evid. 201(c)(2)
                                   7    (emphasis added). The Court may take judicial notice of these articles “to indicate
                                   8    what was in the public realm at the time, not whether the contents of those articles
                                   9    were in fact true.” Makaeff v. Trump Univ., LLC, 715 F.3d 254, 259 n.2 (9th Cir.
                                   10   2013) (quoting Von Saher v. Norton Simon Museum of Art, 592 F.3d 954, 960 (9th
                                   11   Cir. 2010)).
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12         Judicial notice of Jane Roe’s Exhibits 5, 6, 7, 8, 9, 10, 12, and 13 is appropriate
   Telephone: (949) 252-9990
     Irvine, California 92612




                                   13   because these articles illustrate material available within the public realm. Moreover,
                                   14   Exhibits 10, 11 and 12 may also be judicially noticed under the incorporation by
                                   15   reference doctrine, as they are cited to in Puig’s Answer and Counterclaim. Under
                                   16   the incorporation by reference doctrine, a district court may consider documents
                                   17   "whose contents are alleged in a complaint and whose authenticity no party
                                   18   questions, but which are not physically attached to the [plaintiff's] pleading." In re
                                   19   Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999).
                                   20   Court Filings:
                                   21         Exhibit 2 is a court filing that is the proper subject of judicial notice. “Courts
                                   22   regularly take judicial notice of proceedings in other courts and facts that ‘can be
                                   23   accurately and readily determined’ from sources whose accuracy cannot reasonably
                                   24   be questioned.” Perez v. Kroger Co., 336 F.Supp.3d 1137, 1141 (C.D. Cal. 2018)
                                   25   (citing F. R. Evid. 201(b)(2)); see also Montantes v. Inventure Foods, No. 14-cv-
                                   26   1128-MWF, 2014 WL 3305578, at *2 (C.D. Cal. July 2, 2014)(stating that courts
                                   27   “take judicial notice of proceedings in other courts…if those proceedings have a
                                   28
                                                                                  -4-
                                         REQUEST FOR JUDICIAL NOTICE ISO MOTION TO STRIKE PURSUANT
                                                               TO C.C.P. § 425.16
             Case 2:20-cv-11064-FMO-MRW Document 82 Filed 07/08/21 Page 5 of 7 Page ID #:1449



                                   1    direct relation to matters at issue.”) Moreover, courts “may take notice of
                                   2    proceedings in other courts, both within and without the federal judicial system, if
                                   3    those proceedings have a direct relation to matters at issue.” United States ex rel.
                                   4    Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F. 2d 244, 248 (9th Cir.
                                   5    1992) (citing St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir.
                                   6    1979)); see also Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
                                   7    (9th Cir. 2006) (taking “judicial notice of court filings and other matters of public
                                   8    record”); Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“We may
                                   9    take judicial notice of undisputed matters of public record . . . including documents
                                   10   on file in federal or state courts.” (internal citation omitted)); Bennett v. Medtronic,
                                   11   Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002) (taking judicial notice of Tennessee state
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12   court filings).
   Telephone: (949) 252-9990
     Irvine, California 92612




                                   13          Accordingly, Pursuant to Federal Rule of Evidence 201(b), Jane Roe
                                   14   respectfully requests that, in ruling on Jane Roe’s Motion to Strike Pursuant to C.C.P
                                   15   § 425.16, the Court take judicial notice of these exhibits.
                                   16   Dated: July 8, 2021                     MANLY, STEWART & FINALDI
                                   17

                                   18
                                                                         By:      /s/ Taylor Rayfield
                                                                                __________________________
                                   19                                           TAYLOR RAYFIELD, Esq.
                                   20                                           Attorneys of Record for Plaintiff,
                                                                                JANE ROE
                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                                                                  -5-
                                         REQUEST FOR JUDICIAL NOTICE ISO MOTION TO STRIKE PURSUANT
                                                               TO C.C.P. § 425.16
Case 2:20-cv-11064-FMO-MRW Document 82 Filed 07/08/21 Page 6 of 7 Page ID #:1450




    1
                                 CERTIFICATE OF SERVICE
                                  Jane Roe v. Yasiel Puig et al.
    2                         Case No.: 2:20-cv-11064-FMO-MRW
    3
               I, the undersigned, certify and declare that I am over the age of 18 years,
    4   employed in the County of Orange, State of California, and not a party to the above-
    5   entitled cause.

    6        On July 8, 2021, I served a true copy of PLAINTIFF/COUNTER-
    7   DEFENDANT JANE ROE’S REQUEST FOR JUDICIAL NOTICE IN
        SUPPORT OF JANE ROE’S SPECIAL MOTION TO STRIKE PURSUANT
    8   TO C.C.P. § 425.16
    9
             [ ] By personally delivering it to the persons(s) indicated below in the
   10   manner as provided in FRCivP5(B)
   11
              [ ] By depositing it in the United States Mail in a sealed envelope with the
   12   postage thereon fully prepaid to the parties indicated on the attached service list;
   13
               [X] By ECF: On this date, I electronically filed the following document(s)
   14   with the Clerk of the Court using the CM/ECF system, which sent electronic
   15   notification of such filing to all other parties appearing on the docket sheet;

   16         I hereby certify that I am employed in the office of a member of the Bar of
   17   this Court at whose direction the service was made.
   18   [X] (FEDERAL) I declare that I am employed in the office of a member of the bar
   19   of this court, at whose direction this service was made.
   20         Executed on July 8, 2021, at Irvine, California.
   21
                                                     /s/Kathy Frederiksen
   22

   23

   24

   25

   26

   27

   28
                                     Certificate of Service
                              Case No. 2:20-cv-11064-FMO-MRWx
Case 2:20-cv-11064-FMO-MRW Document 82 Filed 07/08/21 Page 7 of 7 Page ID #:1451




    1
                                      SERVICE LIST

    2   Alan J Jackson
    3   Caleb E Mason
        Werksman Jackson and Quinn LLP
    4   888 West 6th Street 4th Floor
    5   Los Angeles, CA 90017
        213-688-0460
    6   Fax: 213-624-1942
    7   Email: ajackson@werksmanjackson.com
        cmason@werksmanjackson.com
    8   Attorneys for Defendant Yasiel Puig
    9
        Reed T Aljian
   10   Daily Aljian LLP
   11   100 Bayview Circle
        Suite 5500
   12   Newport Beach, CA 92660
   13   949-861-2524
        Fax: 949-269-6364
   14   Email: ra@dallp.com
   15   Attorneys for Defendant Yasiel Puig

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                   Certificate of Service
                            Case No. 2:20-cv-11064-FMO-MRWx
